In a proceeding pursuant to Family Court Act article 6, inter alia, to modify a prior order of custody and visitation entered February 9, 1999, the father appeals from an order of the Family Court, Suffolk County (McElligott, J.H.O.), entered March 15, 2005, which granted the petition, permitted the mother to relocate with the parties’ child to North Carolina, and established a visitation schedule for the father.
Ordered that the order is affirmed, without costs or disbursements.
After weighing the appropriate factors set forth in Matter of Tropea v Tropea (87 NY2d 727 [1996]), the Family Court properly found that it was in the child’s best interest to permit relocation (see Miller v Pipia, 297 AD2d 362 [2002]).
The father’s remaining contentions are without merit. Florio, J.P., Ritter, Goldstein and Lifson, JJ., concur.